Citation Nr: 1023196	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the appeal period, the Veteran's service-connected 
bilateral hearing loss has been productive of, at most, Level 
V hearing acuity in the right ear and Level I hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was provided with notification which complies 
with the requirements of the VCAA in January 2008 and May 
2008 VCAA letters.  In this case, the RO's decision came 
before complete notification of the Veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  Subsequent to the rating 
decision on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Board notes that this appeal arises from 
the grant of service connection for bilateral hearing loss 
where the Veteran has disagreed with the initial disability 
evaluation assigned.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date for the hearing loss disability, section 
5103(a) notice was no longer required.  See Dingess, 19 Vet. 
App. at 490.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied. The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations, most 
recently in August 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the service-connected hearing loss since the 
Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  
Furthermore, the Board finds that the VA examination findings 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file and based on examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  The findings from the examination reports consider 
all of the pertinent evidence of record including the 
statements of the appellant.  The Board notes the examiner 
who conducted the most recent VA examination indicated that 
he did not have access to the Veteran's claims file.  The 
Court has held that an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Board finds, however, that with regard 
to the hearing loss claim, the examination report is adequate 
for ratings purposes.  This is because of the unique nature 
of hearing loss claims.  Pertinent case law provides that the 
assignment of disability ratings for hearing impairment is to 
be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The examination in question provided 
the Board with sufficient evidence to adjudicate the hearing 
loss claim.  The audiologist determined the puretone 
thresholds at each of the requisite frequencies and also the 
speech discrimination scores as required by 38 C.F.R. § 4.85.  
The examiner also commented on the effect on occupation and 
usual daily activities.  Furthermore, the Veteran's claim is 
not being denied as a result of a lack of pertinent 
symptomatology at any time other than when the VA 
examinations were conducted.  The examiner was not giving an 
opinion regarding the etiology of the hearing loss, he was 
providing the Board with a medical quantification of the 
current extent of severity of hearing loss.  The Board finds 
that no prejudice flows to the Veteran as a result of the 
failure of the examiner who conducted the August 2009 VA 
audiological examination to review the claims file.  The 
Veteran's representative has not pointed to any prejudice 
either.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.


Analysis

In September 2007, the Veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
In March 2008, the RO granted service connection for hearing 
loss and assigned a non-compensable evaluation, effective 
September 11, 2007.  The Veteran has disagreed with the 
initial disability evaluation assigned.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86.  

The Board finds that an increased rating is not warranted for 
the service-connected bilateral hearing loss at any time 
during the appeal period.  

On the authorized audiological evaluation in January 2008, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
75
70
LEFT
10
40
50
50

The average pure tone loss was 67.5 decibels in the right ear 
and 37.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 94 percent in the left ear.  

When 68 decibels is combined with a speech discrimination 
score of 92 percent under Table VI, the resulting Roman 
Numeral is II for the right ear.  When 38 decibels is 
combined with a speech discrimination score of 94 percent 
under Table VI, the resulting Roman Numeral is I for the left 
ear.  When Roman Numeral II is combined with Roman Numeral I 
under Table VII, the resulting evaluation is non-compensable 
which is currently assigned.

As the Veteran demonstrates an exception pattern of hearing 
loss under 38 C.F.R. § 4.86(a), the alternative rating under 
Table VIa may be used for the right ear.  When the 
audiometric numbers for the right ear are applied to Table 
VIa, the resulting Roman Numeral is V.  When Roman Numeral V 
is combined with Roman Numeral I under Table VII, the 
resulting evaluation is non-compensable.

On the authorized audiological evaluation in June 2008, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
65
LEFT
15
40
50
55

The average pure tone loss was 62.5 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 percent in the left ear.  

When 63 decibels is combined with a speech discrimination 
score of 92 percent under Table VI, the resulting Roman 
Numeral is II for the right ear.  When 40 decibels is 
combined with a speech discrimination score of 92 percent 
under Table VI, the resulting Roman Numeral is I for the left 
ear.  When Roman Numeral II is combined with Roman Numeral I 
under Table VII, the resulting evaluation is non-compensable 
which is currently assigned.

As the Veteran demonstrates an exception pattern of hearing 
loss under 38 C.F.R. § 4.86(a), the alternative rating under 
Table VIa may be used for the right ear.  When the 
audiometric numbers for the right ear are applied to Table 
VIa, the resulting Roman Numeral is V.  When Roman Numeral V 
is combined with Roman Numeral I under Table VII, the 
resulting evaluation is non-compensable.

The most recent VA audiological evaluation was conducted in 
August 2009.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
70
LEFT
15
40
50
60

The average pure tone loss was 63.75 decibels in the right 
ear and 41.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 98 percent in the left ear.  

When 64 decibels is combined with a speech discrimination 
score of 94 percent under Table VI, the resulting Roman 
Numeral is II for the right ear.  When 41 decibels is 
combined with a speech discrimination score of 98 percent 
under Table VI, the resulting Roman Numeral is I for the left 
ear.  When Roman Numeral II is combined with Roman Numeral I 
under Table VII, the resulting evaluation is non-compensable 
which is currently assigned.

As the Veteran demonstrates an exception pattern of hearing 
loss under 38 C.F.R. § 4.86(a), the alternative rating under 
Table VIa may be used for the right ear.  When the 
audiometric numbers for the right ear are applied to Table 
VIa, the resulting Roman Numeral is V.  When Roman Numeral V 
is combined with Roman Numeral I under Table VII, the 
resulting evaluation is non-compensable.

Based on the above, the Board finds that an increased rating 
is not warranted for the service-connected hearing loss at 
any time during the appeal period.  A staged rating cannot be 
assigned.  

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing; however, the audiology examinations 
yielded results warranting no more than, at most, a non-
compensable rating throughout the appeal period.  The Veteran 
is rated based on a mechanical application of the rating 
criteria.  Therefore, the objective evidence is more 
persuasive with regard to the level of disability under the 
Rating Schedule as it specifically pertains to the rating 
criteria.

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the Veteran's hearing loss 
disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  


According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
loss of hearing acuity with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The Veteran complains of reduced hearing 
acuity and the ratings for hearing loss are based on the loss 
of hearing acuity as determined by objective testing.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalization for his hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the hearing loss itself markedly 
impacted his ability to perform his job.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing impairment disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even 
if an audiologist's description of the functional effects of 
the veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The examiners who 
conducted the VA examinations during the appeal period 
complied with Martinak.  They did not report any exceptional 
impact of the Veteran's hearing loss on his occupational 
functioning and daily activities.  At the time of the January 
2008 VA examination, it was noted that the Veteran reported 
hearing loss.  At the time of the most recent VA examination, 
the examiner opined that the Veteran's hearing loss did not 
have any effect on his occupation and also determined that it 
did not have any effect on his usual daily activities.  There 
are lay statements from the Veteran's family indicating that 
conversation would frequently have to be repeated to the 
Veteran.  However, there is no indication that his hearing 
loss impacted his employment in any way.  The description of 
the effects of his service-connected hearing loss on daily 
living do not indicate that the hearing loss presents an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

The Board finds that an increased initial rating is not 
warranted for the service-connected hearing loss at any time 
during the appeal period.  A staged rating is not 
appropriate.  Fenderson; Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


